Citation Nr: 0334800	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-24 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a skin disorder as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the issue of entitlement to service 
connection for left ear hearing loss was not certified to the 
Board on VA Form 8, nor was this issue argued by the 
veteran's service representative in the January 2003 
Statement of Accredited Representative in Appeals Case and 
October 2003 Informal Hearing Presentation.  The Board 
observes that the veteran did not file a claim for left ear 
hearing loss until June 2001 (Report of Informal Hearing), 
which was denied by an August 2001 RO rating decision.  The 
August 2001 Supplemental Statement of the Case includes the 
issue of service connection for bilateral hearing loss, but 
no notice of disagreement with the August 2001 rating 
decision has been filed.   The veteran was notified of the 
August 2001 RO decision and his appellate rights in 
correspondence dated in September 2001.  Therefore, the Board 
does not have jurisdiction over the issue of service 
connection for left ear hearing loss.  


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran sustained 
a low back injury during a combat-related incident, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
that shows that the low back injury left no chronic 
residuals.  

2.  The veteran served in the Republic of Vietnam.

3.  Antecubital fossa rash consistent with tinea corporis and 
tinea cruris of the groin are not among the disease processes 
enumerated under the regulation, 38 C.F.R.      § 3.309(e).

4.  The competent medical evidence shows that the currently 
diagnosed bilateral antecubital fossa rash consistent with 
tinea corporis and tinea cruris of the groin area did not 
result from exposure to an herbicide agent.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(d) (2003).  

2.  A skin disorder as secondary to Agent Orange exposure was 
not incurred in active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements under the new law and 
regulations have been substantially met.  The veteran was 
provided with adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied as set forth in the April 2000 rating decision, 
September 2000 rating decision, September 2000 Statement of 
the Case (SOC), August 2001 Supplemental Statement of the 
Case (SSOC) issued by a Decision Review Officer, August 2001 
rating decision, and October 2002 SSOC issued by a Decision 
Review Officer.  The SOC, August 2001 SSOC, and October 2002 
SSOC, together provided the veteran with notice of the law 
and regulations pertinent to all of the claims.  The October 
2002 SSOC provided the veteran with notice of the law and 
implementing regulations of the VCAA with respect to the back 
claim.  The August 2001 SSOC advised the veteran of the VCAA 
and VA's duty to assist under the VCAA with respect to the 
skin claim.  The RO advised the veteran that it was 
determined that all the available medical information was of 
record and his claim was rated based on the evidence 
available.  The RO informed the veteran that if there was 
other medical evidence he would like the RO to consider, he 
should notify the RO and the RO would make reasonable efforts 
to obtain it.  In correspondence dated in March 2001 and June 
2002, the RO advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, and what evidence, if any, 
would be gathered by the veteran, and which evidence would be 
provided by VA.   Quartuccio, 16 Vet. App. at 187.  No defect 
in notice of the time allowed for the submission of 
additional information or evidence is presented by the 
correspondence.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained service medical records and VA treatment 
records.  In correspondence dated in June 2001 and September 
2002, the RO made an effort on at least two occasions to 
obtain private medical records identified by the veteran from 
Drs. A.B. and J.A.M.  In correspondence dated in September 
2002, the RO advised the veteran that it was still waiting 
for treatment records from Drs. A.B. and J.A.M.  In 
correspondence dated in October 2002, the RO advised the 
veteran that its second request from Dr. A.B. was returned as 
undeliverable and that the RO was still waiting on records 
from Dr. J.A.M.  The claims file indicates that these private 
medical records were not provided to VA from the private 
medical care providers.  VA is under no obligation to make 
further efforts to obtain these records.  38 C.F.R. § 3.159 
(c)(1) (2003).  The rating decisions and SSOCs provided the 
veteran with notice that these records were not retrieved.  
In the Substantive Appeal, the veteran requested a hearing 
before the Board.  According to a Report of Contact for 
December 2000, the veteran clarified that he wanted a local 
hearing with a Decision Review Officer.  Thereafter, the 
veteran canceled the local hearing scheduled in connection 
with his claims.  An informal hearing was held in June 2001 
instead.

Lastly, the RO afforded the veteran VA examinations and 
obtained medical opinions on the identity and etiology of the 
claimed disorders.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Moreover, VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claims 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Accordingly, the Board will proceed with 
appellate review.


II.  Service Connection for a Low Back Disorder

The service medical records show that no back disorder was 
identified at the veteran's service enlistment and separation 
examinations conducted in September 1963 and November 1965, 
respectively.  No complaints of a back injury or back 
problems are documented in the service medical records.  By 
the veteran's own admission at VA examinations conducted in 
connection with his claim and in statements made at the 
informal hearing held in June 2001, he did not report a back 
injury or complain of back problems to service personnel or 
service medical examiners during service.  He further admits 
that he was never treated for back problems during service.  
Thus, there is no dispute as to the absence of a documented 
back injury or complaints of back problems during service.

The report on the informal hearing shows that the veteran 
related that he injured his back in Vietnam during the 
performance of work as an ammo handler or "humper."   He 
reported that at that time, it was rainy and often the gun 
would get stuck in the mud, which required that it be pulled 
out and repositioned.  He reported that he furnished ammo for 
a 105mm Howitzer and the shells weighed about 25-30 pounds.  
He added that he would load about 20-25 rounds at a time.  He 
indicated that he was in Vietnam for three months, and 
estimated that he went out on missions about three times a 
week.   

The DD Form 214 shows that the veteran was awarded the Armed 
Forces Expeditionary Medal for Vietnam, Rifle Expert Badge, 
and Good Conduct Medal. 
The service records show that the veteran served in Vietnam 
from August 17, 1965 to November 13, 1965 with the Battery C 
lst Battalion 21st Artillery 1st Cavalry Division 
(Airmobile).  It was noted that the veteran's principal duty 
was a cannoneer.  Internet research materials on the 1st 
Cavalry Division (Airmobile) note that the 1st Battalion 21st 
Artillery participated in Operation Shiny Bayonet.  It was 
noted that rather than standing and fighting, the Viet Cong 
chose to disperse and slip away, and that only light contact 
was achieved.  It was further noted that the troopers had but 
a short wait before they faced a tougher test of their 
fighting skills in the 35-day Pleiku Campaign.  

The foregoing evidence shows that while the veteran was not 
awarded any medals or decorations specific to combat service, 
the veteran was a cannoneer and participated in combat 
operations in Vietnam.  The Board notes that the law provides 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(d) (2003); Collette v. Brown, 82 
F.3d 389 (1996).  Thus, notwithstanding the fact that the 
reported combat incident was not documented in the service 
medical records, the veteran's lay testimony coupled with his 
documented participation in Operation Shiny Bayonet and 
duties as a cannoneer constitute satisfactory evidence that 
he sustained an injury to his back during a combat-related 
incident, which is consistent with the circumstances, 
conditions, or hardships of his service.  Id.  

Post-service medical records show that the first documented 
complaints of back pain are in 2000.  VA treatment records 
dated from July 2000 to September 2002 show that the veteran 
complained of back pain in July 2000.  The veteran reported a 
history of back pain for thirty-five years.  The assessment 
was back pain.  The veteran has indicated that he was treated 
for back problems by Dr. J.M. in 1976, but as discussed 
above, Dr. J.M. has not made those medical records available 
for consideration.   

The July 2001 VA examination report shows that the veteran's 
current complaints include daily back pain.  A physical 
examination of the back revealed tenderness and limited range 
of motion due to pain.  The examiner noted that he reviewed 
the claims file-including VA treatment records.  The 
examiner diagnosed chronic low back pain, probable 
musculoligamentous in etiology.  In the addendum, the 
examiner noted that an x-ray of the lumbosacral spine showed 
degenerative disk and facet disease in the lumbosacral spine.  
The examiner commented that the veteran's chronic low back 
pain was probably of mixed etiology partially due to his 
degenerative disease and partially due to musculoligamentous 
etiology.    

The July 2002 VA examination report shows that the veteran 
continued to complain of daily back pain.  The physical 
examination revealed limitation of motion in the back with 
pain.  The examiner noted that he reviewed the claims file-
including VA treatment records and the "CPRS system."  The 
examiner initially diagnosed episodes of mechanical low back 
strain, pending review of a magnetic resonance imaging (MRI) 
scan.  The examiner noted that x-rays of the lumbosacral 
spine showed degenerative disease with osteophyte formation.  
There was facet degeneration at L5 to S1 bilaterally that was 
unchanged.  In an addendum, the examiner noted a diagnosis of 
degenerative disease with osteophyte formation and facet 
degeneration of the lumbosacral spine.  In another addendum, 
a MRI of the lumbar spine showed multilevel degenerative disc 
disease, minimal retrolisthesis of L1 on L2, and an L4 
vertebral body hemangioma.  

The September 2002 VA examination report notes the July 2002 
x-ray and MRI findings.  The examiner noted that the veteran 
continued to complain of low back pain.  The examiner 
commented that according to the MRI as well as the plain 
films, it appeared as though the veteran had degenerative 
joint disease.  

In an October 2002 VA medical opinion, another examiner noted 
that he reviewed the entire claims file and the "CPRS 
system."  The examiner noted that a review of the veteran's 
service records did not indicate any evidence of back pain or 
treatment concerning back problems.  The examiner related 
that the veteran's recent medical care at the facility did 
indicate episodes of back pain.  The examiner concurred that 
the July 2002 MRI did show multilevel degenerative disc 
disease.  The examiner reasoned that since no medical records 
indicate any back pain or treatment for back problems during 
the military, a determination could not be made as to whether 
the veteran's current back problems were related to any 
specific back injury.  The examiner opined that the 
multilevel degenerative disc disease noted on the MRI 
scanning could be due to gradual and natural progression of 
disease.  The examiner added that it would be impossible to 
determine whether this was due to an injury, because none 
were mentioned in his service medical records.  

The July 2001, July 2002, and September 2002 VA examination 
reports as well as the October 2002 VA medical opinion show 
that the veteran is currently diagnosed with a chronic low 
back disorder manifested by multilevel degenerative joint 
disease, minimal retrolisthesis of L1 on L2, and an L4 
vertebral body hemangioma.  Thus, a current disability is 
shown by the competent medical evidence of record.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

As noted in the October 2002 medical opinion, the examiner 
was asked to provide an opinion as to whether the currently 
diagnosed low back disorder was related to an injury the 
veteran sustained when he was in combat service in Vietnam.  
According to the October 2002 VA examiner, in his expert 
opinion, it cannot be determined from the evidence of record, 
or lack thereof, whether the currently diagnosed low back 
disorder is of service origin.  The examiner speculated that 
the multilevel degenerative disc disease revealed on the MRI 
scanning could be due to gradual and natural progression of 
the disease.  Thus, the examiner could not definitively 
ascertain whether it was at least as likely as not that the 
currently diagnosed low back disorder was of traumatic origin 
or due to gradual and natural progression of the disease.  As 
stated at the outset of this analysis, the Board accepts as 
fact that the veteran sustained a low back injury essentially 
as he has related this event of combat.  While the evidence 
may preponderate against the veteran's claim, the somewhat 
ambivalent nature of the October 2002 VA examiner's opinion 
is insufficient to meet the enhanced standard of 38 U.S.C.A. 
§ 1154(b) (West 2002).  Therefore, it must be concluded that 
the low back trauma the veteran sustained during a combat-
related event did indeed leave chronic residual disability in 
the absence of clear and convincing evidence to the contrary.  
Accordingly, service connection for a low back disorder is 
warranted.  


II.  Service Connection for a Skin Disorder, Secondary to 
Agent Orange Exposure

As a preliminary matter, the Board notes that the August 2001 
and November 2002 rating decisions show that the veteran is 
currently service-connected for bilateral antecubital fossa 
rash, intermittent, consistent with tinea corporis as well as 
tinea cruris of the entire inguinal area.  The grant of 
service connection was based on the July 2001 VA examiner's 
opinion that the veteran's tinea cruris and tinea corporis 
were consistent with dermatophytosis rising from service in 
the tropics.  VA treatment records dated from July 2000 to 
September 2002 as well as the July 2001 and July 2002 VA 
examination reports show that the veteran's skin disorder is 
confined to both antecubital fossa and the groin-areas for 
which the veteran is already service-connected.  Thus, the 
only controversy presented by the instant appeal is whether 
the skin disorder is secondary to Agent Orange exposure.  

In order to establish service connection for a disability as 
secondary to exposure to herbicide agents on a presumptive 
basis, the veteran must show (1) that he has the requisite 
type of service in the Republic of Vietnam, (2) that he 
currently suffers from a specific disease process enumerated 
under the regulation, and (3) that the current disease 
process manifested itself within the time period set by 
regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Service records show that the veteran served in the Republic 
of Vietnam from August 17, 1965 to November 13, 1965.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 
3.307(a)(6)(iii) (2003), and therefore, he is presumed to 
have been exposed to an herbicide agent during such service 
in the absence of affirmative evidence to the contrary.  The 
disease processes for which the veteran seeks service 
connection, however, are not enumerated in 38 C.F.R. § 
3.309(e) (2003).  Accordingly, since the disease processes 
for which the veteran seeks service connection are not 
enumerated in 38 C.F.R. § 3.309(e) (2003), the presumption of 
service connection under 38 C.F.R.    § 3.307 (2003) does not 
apply.  McCartt v. West, 12 Vet. App. 164 (1999).  

Moreover, according to the July 2001 VA examiner, the 
veteran's skin problems are not consistent with any Agent 
Orange related problem.  Thus, there is no competent medical 
evidence causally linking the tinea corporis and tinea cruris 
to exposure to Agent Orange in service.  Therefore, service 
connection for a skin disorder cannot be established on the 
basis of Agent Orange exposure either on a presumptive basis 
or otherwise on the basis of medical evidence.  38 C.F.R. §§ 
3.307, 3.309(e) (2003); Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994).  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).










ORDER

Service connection for residuals of a back injury is granted. 

Service connection for a skin disorder as secondary to Agent 
Orange exposure is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



